[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 94 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 95 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 96 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 97 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 98 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 99 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 100 
I find no such obscurity of expression on the face of the deed, and of the two bonds of the date of the 25th November, 1859, between Gideon Payne and wife and their son, Gideon R. Payne, the defendant, as creates a question as to their real meaning. There is no difficulty, therefore, of determining the meaning, intent, and legal effect of those instruments. They may, and should, be read together, as if they were in one instrument. Reference is made in the bonds of both parties to the deed of the same date. They explain each other, and make one good contract. (Coddington v. Davis, 1 Comst., 186; French v. Carhart,
id., 96; Rodgers v. Kneeland, 13 Wend., 115; Cornell v.Todd, 2 Denio, 133.)
Thus reading these papers, it is clear that the intent of the parties to them was, in the first place, to execute a present conveyance, by the grantor and his wife, of what is called the home farm, and of an undivided third of the "Burnett farm," in fee, to the defendant, which, together, amounted to about 181 2/8 acres of land. It is equally plain, that in addition to this grant in fee in the deed, the contract set forth in the bond was an agreement to let the defendant have the use and control of the remaining two-thirds of the "Burnett lot" (not conveyed in the deed), to be held subject to the condition specified in the same agreement. And there was the further agreement, on the part of Gideon Payne and wife, that, at the option of the defendant, he should receive a conveyance by a good and sufficient deed from the said Gideon Payne and wife, of the remaining two undivided third parts of the "Burnett farm," whenever the said Gideon R. should pay the said Gideon and wife the sum of $2,000. So, too, no part of the consideration of this agreement having been paid down, *Page 101 
the agreement in this respect being executory, it is just as clearly provided for the manner of paying the consideration. First, it provided that Gideon R. should maintain and support the said Gideon Payne and his wife, or cause them to be well and sufficiently supported, in such manner as should be satisfactory to them, at such place, or places, as the said Gideon and his wife, or either of them, might select thereafter, with meat, drink, clothes, and all other things necessary and convenient for them, or either of them, in sickness or health, and should also pay them, or either of them, such sum of money as they should wish for expense money, not exceeding in any one year the sum of thirty dollars, to be paid only on their request, or on the request of either of them. Second, the said Gideon R. was to pay and satisfy a bond and mortgage of $4,000, which, on the same day, was executed by said Gideon and Gideon R. to George Payne (which covered a part of the premises described in the aforesaid deed); and, Third, as a part of the consideration, was the reservation to Gideon Payne and his wife, and to either of them, of so much of the dwelling-house on the home farm as they, or either of them, might wish, for their comfort and convenience. So it is also clear, that the conveyance by the deed was, in its terms, absolute, and the payment of $4,000 of the consideration was also absolute, and depended upon no condition or the performance of any stipulation. The possession of the farm conveyed, and the possession of the remainder of the Burnett farm not conveyed, during the life of Gideon Payne and wife, was a part of the consideration that depended upon the performance of the stipulation on the part of Gideon R. above specified, to the satisfaction of Gideon and wife. The failure to perform the said stipulation, on the part of Gideon R., as a part of the consideration, was provided for; it subjected him to the loss of the possession of the lands conveyed, as well as of the possession of the two undivided third parts of the Burnett farm, held under the agreement set forth in said bonds. This was thespecific penalty and consequence provided in the agreement for a breach of it, in the particulars specified; and there was no other forfeiture or penalty *Page 102 
than this. So far, no question can arise as to the terms of the agreement. The effect of this agreement, we shall presently examine. Its character was an executory agreement for the sale of lands. There was one other provision in this agreement, upon which all the question arising in this action is based. All the agreements which we have noted were the several and separate covenants of the parties. This is a mutual agreement — the agreement of both parties; that is, of Gideon Payne and Phebe his wife of the one part, and Gideon R. Payne of the other part, and is the only stipulation that is mutual. It is this: "That the said deed shall not be delivered to Gideon R., during the life of Gideon and his wife, or either of them, but shall remain in the possession of Edward Herrendeen, of Farmington, or his executors, administrators or assigns, to be delivered to the said Gideon R. Payne, his executors, administrators or assigns, immediatelyafter the decease of the said Gideon Payne and Phebe his wife, asa good and valid conveyance of all the lands therein contained." It may be remarked, that the agreement, in terms, provided nocondition, or contingency, to prevent or defeat this delivery
at the time mentioned, nor in its effect, that it was then to become a good and valid conveyance. By virtue of this agreement, Gideon R. Payne entered into the possession of all the lands conveyed and let. This was a good and valid agreement, based upon a good and valuable consideration, sufficient, in the absence of fraud, to support a conveyance, if made, or to compel specific performance on a refusal to convey. The conditional feature of the stipulations in the agreement did not change its effect in this regard. Those stipulations were a part of the consideration to be paid. As the facts are found by the court, all the stipulations covenants and agreements on the part of the vendee, which were the consideration of the agreement, were fully kept and performed by the defendant. Had no deed been executed, a mere agreement to convey, under such circumstances, would have been specifically enforced by the court in his behalf, on such a contract. *Page 103 
Except as to its peculiar provisions, and the fact of an actual execution of the deed, this was an ordinary contract for the conveyance of lands on the payment of the purchase-money. This execution of the deed makes it one step nearer to a consummation, and is the stronger evidence of its being an absolute and not a conditional agreement. It was to deliver the deed already executed, instead of executing one on the performance of stipulation. The payment of the purchase-money but confirms this view. It was clearly a sale by the one, and a purchase by the other. If the vendor in this case retained the title for any purpose, or, if the deed lacked absolute delivery, it could only be as a kind of implied security for the performance of stipulations on the part of the vendee. It is now too well established to be questioned, that the interest of a vendee in such case in the contract, is real estate, and in case of his death, it descends to his heirs, and not to his executors or administrators; and it is devisable as real estate. (Champion
v. Brown, 6 Johns. Ch., 398; Griffith v. Beecher, 10 Barb., 434; Rood v. New York  Erie R.R. Co., 18 id., 83; Moore v.Burrows, 34 id., 174; Smith v. Gage, 41 id., 60.) The vendor in such case is deemed in equity to be the trustee for the vendee of the title, and the vendee is the trustee of the vendor for the purchase-money. The money due on the contract is treated as personal estate of the vendor; and in case of his death it goes to the executors or administrators of the vendor, and does not descend to the heir (Story's Eq. Jur., §§ 1212, 1214), and every subsequent purchaser from either, with notice, becomes subject to the same equities as the party would be from whom he purchased. (Id., §§ 789, 790, 792.)
It is necessary to show this relation of interest between the parties to this contract of the date of November, 1839, in order to see how it was affected by the modification of it, made by the deed of the defendant of the date of 22d of February, 1848.
This last conveyance, it will be remembered, was a quitclaim to Gideon Payne from Gideon R. Payne, of the undivided one-third interest of Gideon R., in the title of the *Page 104 
"Burnett lot" only. The right to the possession, use and enjoyment of the remaining two-thirds of the lot was also released by this deed. The question that arises, and which is the principal question in the case, is, upon the effect of thereservation contained in this deed. The defendant reserved to himself, his heirs and assigns forever, all the fallen trees and timber on said "Burnett lot," and that may hereafter be blown down, with the right and privilege to cut and take the same away, and all the dead and decaying trees and timber that now is, or hereafter may be on said "Burnett lot," with the full right and privilege to cut and take the same away at any time, doing no unnecessary damage to said premises; none of the live trees or growing timber on said Burnett lot to be cut hereafter by any one. The enjoyment of the reservations herein contained, are expressly declared to be a part of the consideration for this conveyance. And neither the grantor or grantee, nor their assigns, are to be permitted to cut on said Burnett lot, any of the growing timber thereon, but the same is to remain for the benefit of the grantor and his assigns to be used as aforesaid." And this grant was to be held by the grantee "subject to theabove reservations."
This raises the question, what rights had the defendant at that time in the "Burnett lot" to convey? What rights could he reserve, and what was the effect of reservation in a deed poll of interests which the grantor did not own, where the deed is accepted by one who did own the interest so reserved?
We have already shown that at the time of the reconveyance by this last named deed, the defendant had title to the undividedthird part of the Burnett lot. It was so in law. The parties to this last deed so themselves understood it, as appears by the grant and acceptance of the deed. This is also evidence that their intentions were in accordance with the law. To the extent of the interest which the defendant had in the property, hecould convey, and his reservation was therefore to that extent valid and effectual. This was to an undivided third. In the view we have taken of the rights of *Page 105 
the parties to the first contract, we have held that the defendant had title to the lands in controversy, withoutreference to the question whether or not there had been adelivery of the deed from Gideon Payne and wife to the defendant. Suppose we have been in error in our view of this question of title in the vendees in such a case. It is then strongly urged by the plaintiff, that as this deed was only kept as an escrow; that it was never delivered; that the title to the "Burnett lot" had not therefore passed to the defendant when he reconveyed it in 1848 to his father; and consequently, as he had no title to convey, he had none that he could reserve. Whether, when a deed is executed, and not immediately delivered to the grantee, but handed to a stranger to be delivered to the grantee at a future time, it is to be considered as the deed of the grantor presently, or as an escrow, is often a matter of some doubt; it generally depends more upon the intent of the parties, to be gathered from the words used and the purposes expressed, than from the terms they employ in naming the depositary, or from the name the parties give to the instrument. (Foster v. Mansfield, 3 Metc., 414.) "Where the future delivery is to depend upon the performance of some condition,
it will be deemed an escrow. Where it is merely to wait the lapse of time, or the happening of some contingency, and not the performance of a condition, it will be deemed the grantor's deedpresently." (Id., 415.) The parties in this case themselves, did not, in terms, call Herrendeen's holding of the deed anescrow. It is, therefore, left to the law to determine the character of his trust.
Looking to the language of the agreement itself, for the purpose and intent of this conveyance, it left no condition to be performed before delivery; it required nothing but the lapse of time, to wit, the death of both grantors, when Herrendeen, the agent, trustee or depositary of the deed (by whatever name he may be called), by mutual direction of the parties, not alone that of the grantor (who alone could not revoke a mutual agreement),immediately to deliver it as a good and valid conveyance of all the lands therein contained. If we look at the intent of the parties to the deed, *Page 106 
as manifested by their acts, independent of the language of their agreement, the one granting, the other accepting the grant of this part of the same premises, it is equally apparent that the parties intended the first deed as a present conveyence. InRuggles v. Lawson (13 Johns., 285), A. executed a deed of lands, in consideration of natural love and affection, to his two sons, and delivered it to C., to be delivered to his sons in case A. should die without making a will, and A. having died without a will, C. delivered the deed to the sons; it was held that this was a valid deed, and took effect from the first delivery; that this was not an escrow. In Tooley v. Dibble (2 Hill, 641), a father signed and sealed a deed purporting to convey to his son a farm, placing the deed in the hands of B., with instructions to deliver it after the father's death, but not before, unlessboth parties called for it; and after the father died B. delivered the deed accordingly. It was held that the title of the son took effect by relation from the time the deed was left with B., and that the son's quitclaim executed intermediate the leaving the deed with B. and the father's death, though importing a mere conveyance of the son's "right in expectancy" in the land, would pass his title. The cases of Goodell v. Price (2 Hill, 659), and Hunter v. Hunter (17 Barb., 25), are but confirmations of this view of the title taking effect from the first delivery of the deed. In the case of Belden v. Carter,
reported in 4 Day., 66, a deed was delivered to a third person to keep, and, if not called for, to deliver it after the death of the grantor. It was held, that by legal operation it became the deed of the grantor presently, and that the depositary held it as a trustee for the use of the grantee; that the title became consummate in the grantee by the death of the grantor, and the deed took effect by relation from the time of the first delivery. In the case of Wheelwright v. Wheelright
(2 Mass., 447), a distinction is made which I regard as sound, and which I think has not been questioned since, that applies to this case. It was held that a deed signed, sealed, delivered and acknowledged, which is committed to a third person as the deed of the grantor, *Page 107 
to be delivered over to the grantee on a future event, is the deed of the grantor presently, and the third person is atrustee of it for the grantee. But if it be delivered to the third person as the writing or escrow of the grantor, to be delivered on some future event, it is not the grantor's deed until the second delivery, that is, its being a present deed depends upon the fact whether it was delivered as an escrow.
The cases can be multiplied, each varying from every other by some nice shade of difference, upon the question whether, in the present case, the deed was an escrow in the hands of the depositary, or whether the depositary was made the trustee of the grantor. In the former case, a second delivery is generally required before the title passes; in the latter, the title passes at the instant of delivering the deed to the depositary. This, I think, is the true distinction. In the case at bar there was no direction by the grantors that the deed was left as an escrow, and it presents no evidence of intent on the part of the grantors to make this deed an escrow. There is no condition mentioned in the agreement to be performed before delivery, which in law would create it an escrow, and presumptions arising from the language of the agreement being taken most strongly against the grantor, forbids any implication of its being an escrow. I think, therefore, that if the case depended upon this point,
raised by the plaintiff on the assumption that there was no such delivery of the deed of 1839 as to pass the title to the defendant, he must also fail.
There is another reason which exists both at common law and by the statute (which adopted the common law in this respect), which is controlling, "that in the construction of every instrument creating or conveying any estate or interest in lands, it shall be the duty of courts of justice to carry into effect the intent of the parties, so far as such intent can be collected from the whole instrument, and is consistent with the rules of law." (2 R.S., 748, marg. pag.; Darling v. Rogers, 22 Wend., 489.) Following this rule, it is most clear, from the conveyance of the defendant to Gideon Payne in 1848, and the acceptance of such conveyance by the latter, *Page 108 
that the parties themselves intended to make a good conveyance; the grantor reconveying the title to the undivided third of the "Burnett lot," reserving not only rights and interests pertaining to the one-third portion that he did own, but to the other two-thirds that he did not own. The grantee accepted such conveyance, subject to such reservation upon the whole lot. The consideration expressed in this deed of one-third of the Burnett lot, was a good and a valuable consideration. The deed expressed the consideration of one thousand dollars, and the enjoyment ofthe reservation therein contained, the enjoyment of which reservation was expressly declared to be a part of the consideration for the conveyance. The intent of the parties is clearly manifest. It is for exercising the claimed right to enjoy these reservations, that this action is brought. This raises the next question that we propose to discuss.
It is argued that title to the whole wood on the Burnett lot was not granted by a reservation in a conveyance by the owner of only an undivided third of the same lot, even if he had title to that third. It must be borne in mind that the grantee in this deed was the owner of the other two undivided thirds of this lot. It is true it was not an indenture, and signed by both parties, but a deed poll, signed only by the grantor. It is true, also, as a general rule, in law and in logic, that a man can neithergrant or reserve the title to that which he hath not in himself to grant or to reserve. While this is so, I do not understand that the defense to this action is based on the ground of its being a grant, but on the ground that even in a deed poll, given for a valuable consideration, the grantee, who was the owner of the estate or interest so reserved, who receives the consideration and accepts the deed containing reservations or stipulations which could only be granted by himself, is bound by such stipulations or reservations, especially if such appears to be the intent of the parties to the deed. He cannot deny the title of his grantor. This was established law as long ago as the day of Littleton. (§ 374.) Whereupon Lord Coke says: "And albeit, he in remainder be no party to the indenture, yet when he in remainder *Page 109 
entereth and agreeth to have the lands by force of the indenture, he is bound to perform the conditions contained in the indenture." (Co. Litt., 231, A; 1 Eq. Ca. Abr., 21, § 10.)
In the case of Brett v. Cumberland, reported in Cro. Jac., 522, which was a lease from the Queen to Cumberland, to which her seal only was affixed, and in which there was a stipulation that the lessee should well and sufficiently repair and keeprepaired the mill and mill stones therein, the lessee died, and devised the estate to the defendant, against whom an action of covenant was brought for not repairing, c. The question was, whether the words in the patent signed only by the queen as lessor, should inure as a covenant to bind the lessee and his assigns; and it was resolved that it should, for the lessee takes thereby, and "although in shew, they be the words of the lessor only, yet he accepting thereof and enjoying it, it is as well his covenant in facto, and shall bind him as strongly as if it had been a covenant by indenture." The same principle may be found in the following cases in the courts of this country. (Phelps v. Townsend, 8 Pick., 394; Flagg v. Flagg,
11 id., 475; Arthur v. Case, 1 Paige, 449; S.C. in error, 3 Wend., 636; Torry v. Bank of Orleans, 9 Paige, 660, 661;Gale v. Nixon, 6 Cow., 448; French v. Cachent, 1 Comst., 103.) There is another rule recognized by the courts, which will ever be regarded with favor for the purpose of carrying into effect the intention of the parties to instruments of this character, and to secure the just rights of the parties; that is, that a party who has secured to himself the benefit of a contract, and has accepted and used these benefits, hasestopped himself in the courts from denying the validity or binding force of the instrument, or from setting up or asserting to the contrary. (Dezell v. Odell, 3 Hill, 216, 221; Thomas
v. Bell, Hill  Denio, by Lalor, 433, 434; Costar v. Brush,
25 Wend., 628; Plumb v. Cattaraugus County Mutual InsuranceCo., 18 N.Y., 394; Welland Canal Company v. Hatheway, 8 Wend., 483; Otis v. Sill, 8 Barb., 102; Lawrence v.Brown, 1 Seld., 395.)
In any view that I have been able to take of this case, whether the defendant is to be regarded as the exclusive *Page 110 
owner of all the wood upon the said Burnett farm, or only of such part as becomes dead or decaying, blown or fallen down, or whether he is only tenant in common of the undivided one-third part of such wood, his right to enter the said premises is limited to the express reservation contained in his deed, that is, "to cut and take away the dead and decaying trees." He has conveyed away all right to enter the said premises for any other purpose. His entry to cut living and sound trees was therefore a trespass; he had no more right than a stranger to enter for that purpose. And although the plaintiff can recover for no other damages than for the damages occasioned by the entry, and for such damages as he can show he has sustained by the use of these standing live trees for ornament, for shade, for protection, or such other use as is beneficial to him during the time they remained sound and living trees, he has the technical right to recover, and was entitled to such damages. As this right was merely nominal, this court would not have reversed the judgment except that the record might be used in another action as an adjudication between the parties in relation to the title, and used as a justification and defense in some subsequent action for a like trespass. For this reason the judgment must be reversed and a new trial ordered.